          Case 1:19-cv-00247-APM Document 30 Filed 01/07/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

SILVER, et al.,                           )
                                          )
      Plaintiffs,                         )
                                          )
      v.                                  )                    No. 1:19-cv-247-APM
                                          )
INTERNAL REVENUE SERVICE, et al.,         )
                                          )
      Defendants.                         )
_________________________________________ )


 MOTION TO EXTEND DEFENDANTS’ TIME TO RESPOND TO FIRST AMENDED
                         COMPLAINT

       Pursuant to Federal Rule of Civil Procedure 6(b)(1)(A), Defendants move the Court to

allow them 62 additional days, or until Monday, March 9, 2020, to file their response to the First

Amended Complaint.

       Plaintiffs, Monte Silver and Monte Silver, Ltd., filed an initial Complaint and then a First

Amended Complaint challenging regulations issued last year under Internal Revenue Code

section 965. Defendants moved to dismiss on jurisdictional grounds. The Court denied the

motion to dismiss on December 24, 2019. As a result, Defendants’ response now is due today,

January 7, 2020. Between the intervening holidays and scheduled leave, all three trial attorneys

for Defendants have been out of the office for the bulk of the time since the Court issued its

order denying the motion to dismiss. In addition, the First Amended Complaint is lengthy and

detailed and it will take considerable time to prepare an adequate response. Defendants do not

present this motion for unnecessary delay, but to secure time to prepare an adequate response

that will promote the efficient resolution of the issues in this action.

       Plaintiffs’ counsel and Defendants’ counsel have exchanged an email and voice message

in an attempt to confer about Defendants’ request, but so far have been unable to reach each


                                                   1
          Case 1:19-cv-00247-APM Document 30 Filed 01/07/20 Page 2 of 2



other to converse about Defendants’ request. Plaintiffs’ counsel has advised that Plaintiffs will

file a response to this motion promptly.

       For the foregoing reasons, Defendants ask the Court to allow them until March 9, 2020,

to file their response to the First Amended Complaint. A proposed order accompanies this

motion.



DATED: January 7, 2019                       RICHARD E. ZUCKERMAN
                                             Principal Deputy Assistant Attorney General


                                             /s/ Nishant Kumar
                                             JOSEPH A. SERGI (D.C. Bar No. 480837)
                                             Senior Litigation Counsel
                                             LAURA M. CONNER (VA Bar No. 40388)
                                             NISHANT KUMAR (D.C. Bar No. 1019053)
                                             Trial Attorneys
                                             Tax Division
                                             U.S. Department of Justice
                                             Post Office Box 227
                                             Washington, DC 20044
                                             Tel: (202) 514-2986
                                             Fax: (202) 514-6866
                                             Nishant.kumar@usdoj.gov
                                             Joseph.a.sergi@usdoj.gov
                                             Laura.m.conner@usdoj.gov




                                                 2
